Citation Nr: 0614716	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Hartford, 
Connecticut, which denied service connection for PTSD.

On the veteran's November 2003 substantive appeal (Form 9), 
he requested a videoconference hearing before a Veterans Law 
Judge at the Regional Office.  In a September 2004 statement 
from the veteran, he explained that in terms of attending a 
hearing, his auditory hearing was impaired and due to a 
recent operation he had no voice.  In a subsequent statement 
from the veteran's representative, he urged VA to continue 
their review of the veteran's claim.  The veteran was 
scheduled for a videoconference hearing on November 10, 2004.  
He failed to report for that hearing.

In an October 2001 rating decision, the RO denied service 
connection for bilateral hearing loss.  In May 2002, the 
veteran expressed disagreement with the October 2001 rating 
decision.  The RO issued a statement of the case in February 
2003, but the record does not reflect that the veteran has 
perfected an appeal by submitting a substantive appeal 
pertaining specifically to bilateral hearing loss.  
Furthermore, this issue has not been certified as being on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a January 2003 statement the veteran reported the 
following stressor in support of the claim for service 
connection for PTSD: that while completing field maneuvers in 
Alabama with the 534th Sig. Company of Fort Benning, GA, he 
was going to the outpost to relieve a soldier and a terrible 
storm hit his camp.  He later learned that the soldier he was 
going to relieve died and he identified the soldier as Jerry 
Welch.  In a November 2003 statement, he reported the 
incident occurred in in 1955.   No efforts have been 
undertaken to verify this stressor, nor has the veteran been 
advised of any specific additional information needed before 
such verification could be undertaken.

In a September 2003 statement the veteran he reported that he 
was diagnosed with PTSD at the VA Medical Center in New 
Haven, Connecticut.  He alluded to the existence of multiple 
VA medical records.  The claims folder contains a single 
treatment record dated in July 2002.  VA has a duty to seek 
relevant federal records which are adequately identified.  
38 U.S.C.A. § 5103A(c) (West 2002).

In an April 2004 statement the veteran wrote that he had been 
hospitalized and placed in a nursing home during November and 
December 2003 for treatment of PTSD.  The veteran has not 
been asked to provide information needed to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  Request from the service department 
information regarding the death of the 
individual refrenced in the veteran's 
January 2003 statement.  Ask the veteran 
to provide any additional information 
needed to request such credible 
supporting evidence.

2.  Obtain all records of the veteran's 
treatment for PTSD at the VA Medical 
Center in New Haven, Connecticut.

3.  After obtaining information from the 
veteran pertaining to his hospitalization 
in November and December 2003, obtain all 
records of this treatment.

4.  Re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case before returning 
the appeal to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

